Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2021 has been entered.
 

Claim Status
Applicant’s claim amendments and arguments, filed 24 May 2021, are acknowledged.
Claims 1-4 & 7-15 are pending. 
Claims 5-6 are cancelled.
Claims 1 & 15 are amended. 
Claims 14 & 15 are withdrawn. 
Claims 1-4 & 7-13 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application. 
Examination on the merits is extended to the extent of the following species:
At least one ether oil-Dicaprylyl ether 
At least one nonionic surfactant-Polyglyceryl-6 Dicaprate
At least one additional oil-Isohexadecane
-and-
Optional additive-Laureth-4.
 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

New & Maintained Objections/ Rejections 
Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 has improper grammar in line 2, reciting “wherein an total amount…” (emphasis added). 
Consider whether an amendment to recite “wherein a total amount…” would obviate the objection. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2011/0028424).
*Note: Claim 13 is a recitation of intended use and does not further limit the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the limitations of the claim.
**Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. polyglyceryl-4 caprate in the genera to which the elected species of polyglyceryl-6 Dicaprate belongs) and in an effort to expedite prosecution, this art has been applied. The optional additive, Laureth-4 is not addressed as optional additives and/or Laureth-4 are not positively recited in the claims. However, the species election of Laureth-4 remains and has not been withdrawn by the Examiner.

With regard to claims 1-4, 7-10 & 13 and the elected species, Zhang teaches an oil-in-water microemulsion which has a transparent or translucent appearance, and has an average oil particle size of about 20-100 nm (abstract & [0063]). Zhang teaches when their oil-in-water microemulsion is used as a rinse-off product, it can remove color makeup very rapidly, and it has an easy-to-wash cleansing effect (i.e. it is a cleansing product; [0006]). Zhang teaches their oil-in-water microemulsion comprises at least 50 to 95 wt % of a water phase which may contain only water (abstract & [0016]-[0019]). Zhang teaches their oil-in-water microemulsion comprises an oil phase in an amount usually 0.1-20 wt % in which fatty alcohol ethers, such as 
While there is not a single example comprising each of the claimed components, the ether oil (i.e. dicapryl ether), at least one nonionic surfactant (i.e. polyglyceryl-4 caprate and PEG-6 caprylic/capric glycerides), and additional non-polar oil (i.e. isohexadecane) are included among short lists of reagents suitable for inclusion in Zhang’s microemulsion.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the 
With regard to the oil droplet size, the HLB value of nonionic surfactant/polyglyceryl-4 caprate and PEG-6 caprylic/capric glycerides, the amount of water/aqueous phase, the amount of dicaprylyl ether /ether oil phase, the amount of nonionic surfactant/polyglyceryl-4 caprate and PEG-6 caprylic/capric glycerides, and the weight ratio of nonionic surfactants to ether oils, the teachings of Zhang suggest these parameters having values which fall within or overlap with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-4 & 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2011/0028424) and Maruyama (US 2017/0348221).
*Note: As above.
** It is reiterated that Laureth-4 is not addressed as optional additives and/or Laureth-4 are not positively recited in the claims. However, the species election of Laureth-4 remains and has not been withdrawn by the Examiner. 

With regard to claims 1-4 & 7-13, and the elected species, the teachings of Zhang are described above. In brief, Zhang teaches isohexadecane for inclusion in the oil-phase of the 
However, Zhang does not explicitly teach an amount for isohexadecane or that the composition comprises polyglyceryl-6 dicaprate.
Maruyama teaches compositions which may be an oil-in-water emulsion, micro-emulsion, or nano-emulsion ([0209], [0343] & [0344]). Maruyama teaches the micro-emulsion may have a dispersed phase with a number average diameter of 100 nm or less [0347]. Maruyama teaches the composition of their invention comprises at least one oil which may be a non-polar oil such as a hydrocarbon oil, a silicone oil, or the like ([0027] & [0028]). The hydrocarbon oils may be for instance isohexadecane [0069]. Maruyama teaches the silicone oil comprises polydialkylsiloxanes including the oils of the 200 series from the company Dow Corning, such as DC200 (i.e. dimethicone; [0056]). Maruyama teaches in Examples 1-5 teaches inclusion of dimethicone (i.e. a non-polar oil) in 1.14-7.6% of the oil-in-water emulsion [0358]. Maruyama teaches the composition comprises at least one polyglyceryl fatty acid ester [0083]. A single type of polyglyceryl fatty acid ester may be used, but two or more different types of polyglyceryl fatty acid ester may be used in combination [0083]. It is preferable that the polyglyceryl fatty acid ester have a polyglycerol moiety more preferably derived from 2 to 6 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 

Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan, at the time of filing, to have modified Zhang’s composition by substituting Zhang’s polyglyceryl-4 caprate with polyglyceryl-6 dicaprate as suggested by Maruyama because polyglyceryl-4 caprate with polyglyceryl-6 dicaprate are polyglyceryl fatty acid ester surfactants suitable for inclusion of in oil-in-water emulsions which include micro-emulsions. The ordinary skilled artisan would have been motivated to do so with an expectation of success in order to modify the stability of the emulsion. It would have been obvious to the ordinary skilled artisan, at the time of filing, to have modified Zhang’s composition by adjusting a portion of the oil phase to contain 1.14-7.6% isohexadecane (yielding a total amount of ether oil and additional oil from 0.08-19.98% of the composition) as suggested by Maruyama because Maruyama teaches oil-in-water emulsions, which include micro-emulsions, may comprise non-polar oils in an amount of 1.14-7.6%. The ordinary skilled artisan would have been motivated to do so with an expectation of success in order to use Zhang’s exemplary hydrocarbon oil/fat isohexadecane in an amount suitable for non-polar oils present in oil-in-water emulsions, including micro-emulsions.
With regard to the amount additional oil/isohexadecane, and the total amount of ether oil and additional oil/isohexadecane droplet size, the combined teachings of Zhang and Maruyama suggest these parameters having values which fall within or overlap with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant reiterates their argument pertaining to unexpected results as it pertains to Table 1 Example D (inventive formulation) and Example F which is outside the instant claims in that it does not contain at least one polyoxyethylenated alkyl glyceride (reply, pg. 8-9). Applicant further argues "the (b) at least one nonionic surfactant" is now commensurate in scope with the unexpected results demonstrated in the Examples” (reply, pg. 10).
This is not persuasive. The claims are not commensurate in scope with the proffered data, Example D.  Example D (i.e. inventive formulation) is a species comprising polyglyceryl-6 dicaprate and mixture of PEG-6 caprylic/capric glycerides, however the claims are generic to polyglyceryl fatty acid esters, reciting inclusion of polyglyceryl-4 caprate which is taught by Zhang. Notably, Zhang teaches the particle diameter and features of their invention include transparency and cleansing. These are the same parameters evaluated by Applicant in Table 1. Thereby, Applicant has not differentiated their invention from that of Zhang in terms of reagents, reagent amounts, structure and function.

Applicant argues Lacoutiere fails to teach the limitation "the (b) at least one nonionic surfactant comprises at least one polyglyceryl fatty acid ester and at least one Safety Assessment of PEGylated Glycerides do not remedy this deficiency (reply, pg. 10-12).
This is not persuasive. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 & 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 7,078,049 (hereinafter the ‘049 patent), Zhang (US 2011/0028424) and Maruyama (US 2017/0348221). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘049 patent recite an oil-in-water emulsion having oil droplet/globule sizes which overlap. The amount of water/aqueous phase recited by the instant claims and that of the ‘049 patent overlap. The instant claims and the ‘049 patent recite an oily phase in overlapping amounts which comprises dicaprylyl ether (i.e. ether oil). Claim 1 of the ‘049 patent recites the composition may comprise at least one oil which may be mineral oil or synthetic oils. The instant application and the ‘049 patent recite inclusion of a nonionic surfactant with HLB ranges which overlap. Claim 26-31 of the ‘049 patent recites the composition comprises at least one nonionic emulsifier/surfactants that may be one or more glycerol partial esters and coemulsifiers which may be partial esters of C3-C6 polyols with C14-C22 fatty acids. The difference between the ‘049 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The instant claims are therefore an obvious variant of the claims of the ‘049 patent in view of the prior art.

 Response to Arguments
Applicant argues: 1) the Examples demonstrate unexpected superior results; 2) the claims are commensurate in scope with the evidence; and 3) the claimed combination of "at least one polyglyceryl fatty acid ester and at least one polyoxyethylenated alkyl glyceride" would not have been obvious from the cited references (reply, pg. 13). Applicant further argues the claimed invention is patentable over the ‘'049 patent, Lacoutiere, Mongiat, and Safety Assessment of PEGylated Glycerides (reply, pg. 13).
This is not persuasive. The arguments pertaining to the unexpected results, proffered data and the scope of the claims in relation to the proffered data are addressed above under the 35 USC 103(a) rejection.  With regard to the arguments pertaining to the cited references of Safety Assessment of PEGylated Glycerides, this argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619